DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment of 07/07/2022 has been entered and fully considered by the examiner.
Claims 1, 8, 9, and 16 have been amended. claims 2-4, and 10-12 are canceled.  claims 1, 5-9, 13-20 are currently pending in the application with claims 1 and 8 being independent claims, and claims 9 - 16 being withdrawn from consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 5, 6, 8, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (U.S. Pub. No. 2017/0065253) hereinafter “Li” in view of Toshikatsu et al. (JP 59-25500A) hereinafter “Toshikatsu”.
Regarding claim 1, Shimizu discloses an ultrasound probe [probe 100; see [0016] and FIG. 1A of Li] comprising: 
a piezoelectric material [transducer layer 230 comprising piezoelectric material; see[0018] of Li] in which piezoelectric elements to transmit and receive ultrasound [see [0018] of Li] are one- dimensionally arrayed [see FIG. 7; 1D horizontal array]; and 
5At least one acoustic matching layer [plurality of matching layers 224] arranged on a subject side of the piezoelectric material [see FIG. 2; the matching layers 224A-C is on the side closest to a subject to be imaged], 
wherein the piezoelectric material includes a plurality of first grooves [ first kerfs 342; see [0023] of Li], and at least a second groove [second kerfs 344; see [0023] of Li] formed between the plurality of first grooves [see Fig. 3], the piezoelectric material is divided by at least either the first grooves or the second groove [piezo layer 230 is divided by the first grooves 342; see FIG. 3], and either each of the first grooves or the second groove is a void, or the first grooves and the second groove 10are respectively filled with fillers having different hardness.[the kerfs are filled with a filler 348; see [0025] discloses that the first and second kerfs could have different filler materials (i.e. it is inherent that different materials will have different hardness)]  
Li does not disclose that the plurality of first grooves and the second grooves do not extend into the at least one acoustic matching layer.
Toshikatsu, directed towards an ultrasound transducer including two types of grooves [see abstract of Toshikatsu] discloses that the plurality of the first grooves and the second grooves do not extend into the at least one acoustic matching layer. [see FIG. 2 of Toshikatsu; the two types of grooves do not extend into the second acoustic matching layer 8 (i.e. at least one acoustic matching layer)]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the plurality of two sets of grooves of Li further and make the plurality of first grooves and second grooves not extend into the at least one acoustic matching layer according to the teachings of Toshikatsu in order to allow for at least one layer of the acoustic matching layer to completely cover the entire area of the transducer and achieve maximum matching between the sent/received ultrasound waves.
Regarding claim 5, Li further discloses that the piezoelectric material is divided by only either the first grooves or the second groove. [ see FIG. 8 of Suzuki; only grooves 8 are in the piezo layer.]
Regarding claim 6, Li further discloses a backing material arranged on a rear surface 25side of the piezoelectric material, wherein the backing material includes at least either the first grooves or the second groove [backing layer 240; see [0019] and FIG. 3].  
Regarding claim 8, Li discloses an ultrasound probe [probe 100; see [0016] and FIG. 1A of Li] comprising: 
a piezoelectric material [transducer layer 230 comprising piezoelectric material; see[0018] of Li] in which piezoelectric elements to transmit and receive ultrasound [see [0018] of Li] are one- dimensionally arrayed [see FIG. 7; 1D horizontal array]; and
5At least one acoustic matching layer [plurality of matching layers 224] arranged on a subject side of the piezoelectric material [see FIG. 2; the matching layers 224A-C is on the side closest to a subject to be imaged], 
wherein the piezoelectric material includes a plurality of first grooves [ first kerfs 342; see [0023] of Li]
each of the first grooves and the second grooves extend into the at least one acoustic matching layer.
Li does not disclose that the piezoelectric includes a plurality of second grooves between the plurality of first grooves and the at least one acoustic matching layer includes a division layer divided by only either the first grooves or the second grooves.
Toshikatsu further discloses that the piezoelectric includes a plurality of second grooves between the plurality of first grooves [see FIG. 2; the plurality of second grooves 11 between the plurality of first grooves 3] and the at least one acoustic matching layer [first acoustic matching layer 7] includes a division layer divided by only either the first grooves or the second grooves.[see FIG. 2; the acoustic matching layer 7 is only divided by the second plurality of grooves]
it would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the acoustic matching layer and the piezoelectric includes a plurality of second grooves between the plurality of first grooves and the at least one acoustic matching layer includes a division layer divided by only either the first grooves or the second grooves according to the teachings of Tsuzuki in order to provide a more efficient design for the transducer.
Regarding claim 17, Li discloses an ultrasound diagnostic apparatus [see abstract of Li] comprising the ultrasound probe according to claim 1.[see rejection of claim 1 above]
 	Regarding claim 18, an ultrasound diagnostic apparatus [see abstract of Li] comprising the ultrasound probe according to claim 8.  [see rejection of claim 8 above]
Regarding claim 19, Li does not disclose that both the first grooves and the second grooves divide the piezoelectric layer. 
Toshikatsu further discloses that both the first grooves and the second grooves divide the piezoelectric layer. [see FIG. 2; the plurality of second grooves 11 between the plurality of first grooves 3 both divide the piezo layer ]
it would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the acoustic matching layer and make the piezoelectric layer such that both the first grooves and the second grooves divide the piezoelectric layer according to the teachings of Toshikatsu in order to provide a more efficient deign for the transducer.
Regarding claim 20, Li further discloses that either each of the first grooves or second groove is a void or a filler in the first grooves has a different hardness than a filler in the second groove. .[the kerfs are filled with a filler 348; see [0025] discloses that the first and second kerfs could have different filler materials (i.e. it is inherent that different materials will have different hardness)]  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al (U.S. Pub. No. 2017/0065253) hereinafter “Li” in view of Toshikatsu et al. (JP 59-25500A) hereinafter “Toshikatsu” as applied to claim 1 above, and further in view of Fukase et al. (U.S. Publication No. 2014/0132114) hereinafter “Fukase”.
Regarding claim 7, Li as modified by Toshikatsu discloses that the grooves are filled with an insulating filler [see column 5, lines 58-60]
Li as modified by Toshikatsu does not discloses that the filler includes a resin selected from a group including an epoxy resin, a silicone resin, and a urethane resin.  
Fukase, directed towards an ultrasound probe with grooves in the substrate [see abstract of Fukase] discloses that the filler includes a resin selected from a group including an epoxy resin, a silicone resin and a urethane resin [see [0052] of Fukase]
	It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the filling material of the grooves of Li as modified by toshikatsu further and use a resin selected from a group including epoxy resin, a silicone resin and a urethane resin according to the teachings of Fukase in order to provide better insulation for the grooves.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

.				Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278. The examiner can normally be reached M-F 9 am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARJAN SABOKTAKIN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793